— Final order of disposition, Family Court, New York County (Bruce M. Kaplan, J.), entered September 25, 1990, which placed appellant’s children in the custody of petitioner Commissioner of Social Services, unanimously affirmed, without costs.
Appellant mother does not challenge the evidence, which we find more than adequate to support the Family Court’s determination, that her paramour physically and sexually abused the four subject children, and that she failed to protect them from this abuse. The sole argument raised on appeal is that a single question put to appellant on cross-examination, by which the examiner attempted to have her portray her daughter as a liar, was inappropriate. As appellant concedes, the court sustained her objection and no request for additional relief was requested (People v Guerra, 174 AD2d 502, lv denied 78 NY2d 1076). Nor was any such additional instruction necessary since the case was tried by the court. Concur— Carro, J. P., Wallach, Asch, Smith and Rubin, JJ.